COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-08-346-CV

CURTIS BERRY	APPELLANT



V.



PLAZA MEDICAL CENTER	APPELLEE



----------

FROM THE 17TH DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On January 6, 2009, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b).
 

PER CURIAM 		





PANEL:  GARDNER, WALKER, and MCCOY, JJ.  



DELIVERED: February 12, 2009 







FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.